Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Applicants’ arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claims 1-20, filed December 28, 2020, are examined on the merits.
Applicant’s argument directed to the limitation of “associating each of the categories in the plurality of categories with a section of a carousel, the carousel operatively coupled to the POS terminal and including at least three sections, each section including a unique visual indicator device, the associating including configuring an electric circuit operatively coupled to the POS terminal and the unique visual indicator device of each section, wherein the unique visual indicator device is a form of illumination” has been found to be persuasive.  Therefore, the 35 USC 102 rejection directed to claims 1, 2-5, 10-14, 18, and 19 has been withdrawn.  The new limitation has been addressed by the citation of Charkra hereafter, US 2009/0090584 A1 as necessitated by claim amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2008/0054071 A1), as applied to claims 1, 2-5, 9-14, 18, and 19 in view of Charkra et al. (Charkra hereafter, US 2009/0090584 A1).  Kangas et al. has been provided by the IDS, filed March 15, 2018.
In regard to claim 1, Kangas discloses a method comprising:

receiving a second input from the user at the POS terminal indicating a plurality of categories (page 7, [0111], e.g. selection module 205 may ask the user if the user wishes to modify the category definitions and determine 1410 to modify the category definitions if the user responds that the user wishes to modify the definitions. The selection module 205 may ask the user with a prompt displayed on the display 120);

reading data from a plurality of machine readable identifiers associated with a plurality of
items (page 8, [0113], e.g. user may scan the purchase item 320 with the scanner 110 and the scanner 110 may communicate an identifier code through the I/O module 1130 to the identification module 210 executing on the processor module 1105);
determining, using an identification module at the POS terminal to which of the plurality of categories each of the items corresponds (page 4, [0071], e.g. the sorter 220 embodies the conveyer 150 and item actuator 305. The system 300 automatically sorts a purchase item 320 after the purchase item 320 is scanned);
identifying the section of the carousel that corresponds to the item category (page 4, [0071], e.g. the sorter 220 embodies the conveyer 150 and item actuator 305. The system 300 automatically sorts a purchase item 320 after the purchase item 320 is scanned); 
sending a signal from the POS terminal to the electric circuit to control the unique visual indicator device corresponding to the identified section of the carousel to automatically activate the unique visual indicator device (page 4, [0070], e.g. the item actuator 305 diverts the purchase item 320 from the conveyer 150 into a bin 310. The conveyer 150 provides a force to motivate 
storing information related to each of the plurality of items at the POS terminal, the information including at least location information for each of the plurality of items stored in a facility (page 8, [0121], e.g. the sorter 220 flags the specified bin 310 as full by writing a data value to a full bin flag data field associated with the specified bin 310 that is stored in the memory module 1110); and
analyzing the location information to generate route instructions directing a user to at least one of two storage locations for each of the plurality of items for each of the plurality of categories (page 4, [0070] to [0071], e.g. the item actuator 305 diverts the purchase item 320 from the conveyer 150 into a bin 310. The conveyer 150 provides a force to motivate the purchase item 320 along the item actuator 305 and into a bin 310…the item actuator 305 comprises and is positioned by one or more motors disposed with the platform 105 as is well known to those skilled in the art. The motors by move connectors along tracks 320. The connectors 320 may be in physical communication with item actuator 305. Thus the motors may position the item actuator 305 in a plurality of spatial configurations. By positioning the item actuator 305, the system 300 sorts purchase items 320 into a specified bin 310 that is associated with the selected category for the purchase item 320 as the item actuator 305 diverts the purchase items 320 into the specified bin 310).
However, Kangas does not explicitly disclose associating each of the categories in the plurality of categories with a section of a carousel, the carousel operatively coupled to the POS terminal and including at least three sections, each section including a unique visual indicator device, the associating including configuring an electric circuit operatively coupled to the POS terminal and the unique visual indicator device of each section, wherein the unique visual indicator device is a form of illumination.
Charkra discloses associating each of the categories in the plurality of categories with a section of a carousel, the carousel operatively coupled to the POS terminal and including at least three sections, 
Charkra discloses an improvement in the prior art involving improper bagging can lead to safety risks, unwanted problems, and a diminished shopping experience. These problems could be avoided, however, if baggers were assisted in the bagging of purchased items (page [0006]).
One of ordinary skill in the art at the time of filing of the invention would have been motivated by Charkra to improve the system of Kangas to avoid the issues in the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kangas with the carousel system of Charkra to avoid the issues in the prior art.

In regard to claim 3, Kangas in view of Charkra discloses sorting the plurality of items into the sections of the carousel based on the at least one of the two storage locations for each of the items (Kangas, page 4, [0065], e.g. specified bin is associated with the selected category. In one embodiment, each category is associated with a bin. Each bin may be associated with one or more categories, and Figure 7A, e.g. bins 610a, 610b, 610c, and Figure 4A, e.g. bines 410).
In regard to claim 4, Kangas in view of Charkra discloses the plurality of categories is based on a physical characteristic of the item (Kangas, page 4, Table 1, e.g. Category: Fragile Items, Heavy Items).
In regard to claim 5, Kangas in view of Charkra discloses retrieving data from a database associated with the plurality of items; and analyzing, using the identification module, the retrieved data and the plurality of categories (Kangas, page 4, [0063], e.g. the identification module identifies the purchase item from the identifier code of the identifier. The identification module 210 may use the identifier code as a key to access information about the purchase item from a database, page 8, [0113], e.g. identification module 210 may access a database over the network 1140 to retrieve purchase item information using the identifier code. The purchase item information may include a product name of the purchase item 320 and one or more purchase item characteristics).
In regard to claims 10-14, 18, and 19, Kangas in view of Charkra discloses a system and machine readable medium (Kangas, column 8, lines 36-50, e.g. CD-ROM).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2008/0054071 A1) in view of Charkra et al. (Charkra hereafter, US 2009/0090584 A1), as applied to claims 1, 2-5, 9-14, 18, and 19 in view of Vance (US 7,866,546 B1).  Kangas et al. and Vance have been provided by the IDS, filed March 15, 2018.
In regard to claim 6, Kangas and Charkra discloses the claimed invention except for the limitation of the terminal includes a printer, and the method further comprises: causing the printer to print to the route instructions.   Vance discloses terminal includes a printer, and the method further comprises: causing the printer to print to the route instructions (column 9, lines 59-67, e.g. 
In regard to claim 7, Kangas and Charkra discloses the claimed invention except for the limitation of transmitting a task to a hand-held device, the task including the route instructions.  Vance discloses transmitting a task to a hand-held device, the task including the route instructions (Summary, e.g. checkout module's mobile attendant, a hand held wireless monitoring device).  Vance discloses to increase the speed of checkout in this mode, the security features associated with a self-checkout lane, such as weight verification, can be defeated, or the tolerances increased, to reduce the number of errors flagged by the system. This is done at little risk to the retailer because the employee that is bagging the items can use the checkout module's mobile attendant, a hand held wireless monitoring device (Summary).  One of ordinary skill in the art at the time of filing would have been motivated by Vance improve the system of Kangas and Charkra to increase the speed of checkout.  Therefore, it would have been obvious to one of ordinary skill in the art to improve the system of Kangas and Charkra with the handheld of Vance to increase the speed of checkout.

In regard to claims 15-17 and 20, Kangas and Charkra in view of Vance discloses a system and machine readable medium (Kangas, column 8, lines 36-50, e.g. CD-ROM).

CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152